DETAILED ACTION
This Non-Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed August 15, 2022.
Claims 1-5, 7, 9-11, and 21 have been amended. 
Claims 6, 12, and 14 are cancelled. 
Claims 1-5, 7-11, 13, and 15-23 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, 13, and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims 1 and 21 are directed towards, “a system for generating of posts, the system comprising: maintain users and corresponding user behavior in a social media network when generating a social media post on a specific topic; match a first user generating a current social media post and a topic of the current social media post to the user behavior in the database; identify multiple model workflows for the current social media post, wherein a model workflow: is based on workflows for social media posts with characteristics similar to the current social media post, and identifies a second user and a third user to whom the current social media post is to be sent for review; compare characteristics for each model workflow with characteristics of the current social media post; 2SVL820170008US0116/006,311 express, for each model workflow, a match between the characteristics of the current social media post and each multiple model workflow as a match percentage; identify a frequency of use for each model workflow; select a model workflow for the current social media post based on the match and frequency of use, wherein a first model workflow with a higher frequency of use is selected over a second model workflow with a higher match percentage; identify the second and third user based on a selected model workflow; track the current social media post between the first, second, and third users to identify different versions during development of the current social media post based on: detecting when the first user communicates with the second user and the third user about the current social media post; and based on natural language comparison between the different versions of the current social media post; visually indicate a state of different versions of the current post with icons; distribute different versions of the current social media post based on the matching user behavior from the database by: distributing a first version of the current social media post to the second user and the third user for review; accessing a calendar system for the second user and the third user to determine an availability of the second user and the third user; 3SVL820170008US0116/006,311 identifying that the second user or the third user is unavailable based on a determined availability from the calendar system; and responsive to identifying an unavailable user, distributing the first version to an alternate user; identifying corrections and changes to the first version via natural language analysis; receiving a second, and revised, version of the current social media post from the second user; detecting that the third user did not receive the second version; and distributing the second version of the current social media post, which second version includes the corrections and changes, to the third user; verifying that the second user and the third user have the second version of the current social media post; identifying a final version of the current social media post; and distributing the final version of the current social media post; and blocking notification of the current social media post responsive to an indication that a user will not respond to the current social media post. Claim 21 further discloses, “identify a final version of the post; distinguish, via a version number, a revision by an author and a revision by a non-author by: incrementing a ones place digit in the version number to indicate the revision by the author; and incrementing a number to a right of a decimal in the version number to indicate the revision by the non-author; and responsive to the second user and the third user replying to the current post”. The claims are describing a document workflow in terms of identifying users for review. The identification steps are based on frequency of use and match percentage. Identifying a workflow would be accomplished through a person, with the aid of pen and paper, to identify and mark documents in terms of workflow groupings. The workflow is a grouping that a certain document would go through for the review process. Tracking and selecting the workflow is merely a person observing and noting which document (social media post) would need which reviews or proper approvals. The match percentage and frequency of use are mental process judgements and calculations that a person can determine based on how many documents are within the grouping and how recently the workflow was used. This review process is further describing accessing a calendar to identify users in terms of availability and having an alternative user when a user is unavailable. Again, a person can mentally, with a pen and paper, access people’s calendars in terms of potential reviewers, notice that Steve is out of office for a week on vacation, and send the review document to Stacy who is a similar reviewer to Steve. The revisions are marked with an increment of one in terms of the document name based on the revisions. A person can write the title with the value increment using a pen and paper upon document review completion (or at any stage from receiving to finishing the review). This would be a mental process of providing annotations for a document to ensure the reviews being completed are on the most recent document and to keep track of revisions/reviews. In terms of the corrections and natural language analysis, a person, with a pen and paper, can edit and provide grammatical/editorial corrections to identify corrections. Further, a person can compare a previous edition of a document to a later edition to mark changes (and there are even editorial marks for denoting changes from one document to another). Finally, the claims are blocking notifications based on a user indicating they won’t respond. This can be akin to a person telling others to not email about a document because they are working on a different project, are busy, or are out of office and won’t respond. The claims are describing steps in terms of mental process for providing a document revision between multiple users that can be accomplished in the human mind with the aid of pen and paper. Further, the claims can also be grouped in the abstract idea of certain method of organizing human activity. The steps are considered rules for interactions between users in a review process from identifying the reviewers, establishing notifications between users, identifying alternative users for someone who is unavailable, and rules for document annotation between reviewers.
	Step 2(a)(II) considers the additional elements of the claims in terms of being transformative into a practical application. The additional elements are a server; and a network connection for the server; the server to, a database, to be published in the social media network, comprises instruction code to execute actions associated with the current social media post, by the server and without user intervention. The additional elements are described in the originally filed specification paragraphs [35-46] and figures 2-4. The additional elements are merely describing generic computer elements to implement the abstract idea. Though the claims recite “without user intervention”, the technological additional element is merely used as a generic computer tool. There is no specific transformation or algorithm/steps that describe a transformation into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements of the claims in terms of being significantly more than the identified abstract idea. The additional elements are a server; and a network connection for the server; the server to, a database, to be published in the social media network, comprises instruction code to execute actions associated with the current social media post, by the server and without user intervention. The additional elements are described in the originally filed specification paragraphs [35-46] and figures 2-4. The additional elements were considered above and found to be generic technological elements to implement the abstract idea. There are no further additional elements and therefore the considered elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 2-5, 7-11, 13, 15-20, and 22-23 are further describing the abstract idea without providing additional elements beyond those considered in the independent claims. The dependent claims are describing aspects in terms of describing user behavior stored in the database (users previously sent a post, order users sent a post, time between recipient and reading of previous post), identifying a new version based on a reply to a user (another aspect of document annotation and review process that can be done with a mental process through a person annotating or denoting reviewer order), dictating distribution by recommending a review (which a person could do in the mental process), perform the next step without user intervention (merely providing the rules within the workflow are processed using the generic technology), provide a timeout window and performing the step based on the timeout without user intervention (using the generic computer elements to implement deadlines which are further rules in the document review), provide a notice for the next step (provide a user with a review process order based on mental process with pen and paper), posting to a public forum (providing document to a public area or bulletin board), requesting approval from a user (mental process and rule between a supervisor and supervisee to sign off on a document), providing a timeout window and performing without user intervention (generic technology implementing the process workflow), accept input from a group of users (mental process that allows opinions, input, and other aspects from other users), distinguishes a most important user (having a team leader or senior editor amongst a group of reviewers/users), selecting a workflow based on threshold (having a minimum requirement that a person can perform mentally using pen and paper), identify a notification and determine a workflow based on the content (further describing the user review process that can be performed mentally), monitor responses and continue to block notifications until a workflow indicates user interest (have a person judge when someone should be involved in the process based on where the discussion is headed), extract workflow from datasets of post interactions (keep a record using pen and paper of who does what in document review sessions/comments), identify a final version based on feedback from a second and third user (judge that a final review has been performed based on who performed the review {e.g. supervisors or review experts getting final say of final form}), and determine similarity based on a time of the posts and activity based on author’s schedule (mental process of using author’s schedule for review process and deadlines). As considered the dependent claims further describe the abstract idea in terms of providing further rules and mental process elements within the document review collaboration process. There are no further additional elements beyond those considered in the independent claims. The technological elements within the claims are implementing the abstract idea without transforming into a practical application or being significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Claims 1-5, 7-11, 13, and 15-23 are directed towards an abstract idea without significantly more or transformed into a practical application and thus rejected under 35 USC 101 for claiming non-eligible subject matter. 


Allowable Subject Matter
Claims 1-5, 7-11, 13, and 15-23 are allowable over the prior art.
The claimed invention is directed towards a workflow processing system that provides notification blocking, revision history, user workflows, and version control/analysis for a social media post. The previously cited prior art Gross in view of Palmucci further in view of Johnson and Thrasybule discusses a document workflow with topic matching between user recipients and blocking notifications, however, the combination does not teach the combination of elements in terms of the comparing characteristics within the social media post, identifying workflow with frequency and match percentage and selecting the higher frequency. Further prior art considered includes Golden et al [2015/0081417] that describes brand engagement with social media and workflows and Gladieux et al [7,302,674] discusses workflow for automated user document review but the considered prior art does not specifically teach the combination of elements. The combination of elements within the independent claims are allowable over the prior art and therefore the 35 USC 103 rejection as been withdrawn. 

Response to Arguments
In response of the arguments filed August 15, 2022 on pages 12-21 regarding the 35 USC 101 rejection, specifically that the claimed invention is directed towards eligible subject matter and not directed towards an abstract idea grouping.
Examiner respectfully disagrees. 
The arguments are directed towards the certain method of organizing human activity grouping in terms of the claimed invention not directed towards an enumerated sub-grouping. The arguments discuss the sub-groupings with regards to the managing personal behavior. Examiner notes that the claims are drawn to and directed towards a relationship between different users in terms of document review. Though the enumerated groupings provide examples the claimed invention does describe the groupings. The grouping provides managing interactions (including following rules or instructions). The claims provide document review workflows (interpreted as rules) in terms of what users review the documents and further rules in terms of notifications regarding a document workflow. The arguments discuss that the claims recite an automatic determination and execution, however, there is no specific algorithm, steps, or technical improvement regarding how the system determines. The claims describe a frequency of use and match percentage but there is no specific algorithm or steps in terms of a technical improvement through the frequency and match percentage. Further, providing visual indications and distributing versions is further within the rules and user interactions to ensure rules/workflows are being properly followed with regards to document review. 
The arguments further describe that the claims provide sufficient detail with regards to document distribution. In terms of the consideration, the claims merely describe that documents are distributed using frequency of use, match percentage, and user availability, but there is no specific algorithm beyond generic technological elements implementing the abstract idea. The distribution is merely to the different users based on the availability and workflow which is within the rules and interactions between people for a workflow. Further, there is no specific technological improvement or solution to distribution beyond generic document distribution between other users. This is further in terms of the consideration for the arguments regarding the database discussion in terms of a human mind cannot process a database of thousands of complex user history. The 35 USC 101 rejection considered the database and steps for distribution and found the database and distribution elements to be generic technological elements to implement the abstract idea. There is no technical improvement to databases and a human mind can process user history and documents with the aide of pen and paper. There is no specific description or requirement that the analysis includes thousands or tens of thousands. Further, the database is merely storing the documents and there is no specific claim limitation regarding processing tens of thousands of documents. The claims discuss elements of without user intervention and analysis for the workflow, but there is no specific algorithm or steps to determining that analysis beyond a frequency of use and match percentage. A human mind can observe and process previous workflows and user availability in terms of document review and distribution. Further, the arguments regarding document distribution is merely describing a user ensuring that receives the proper version for review. While the improvements are regarding the document distribution, that is merely describing the abstract idea and not directed towards a technical solution to a technical problem. The improvements are towards ensuring users receive the proper document for review but there is no technical problem but merely ensuring that a computer is used as a tool to implement the abstract idea. This is further in terms of the arguments regarding the user revisions and ensuring the most up-to-date document is provided for review between users. The claims, as a whole, are merely describing rules for user document review that falls within the abstract idea grouping of certain method of organizing human activity and further describes a mental process. The additional elements of the claims merely describe generic technological elements implementing the abstract idea without being transformative into a practical application nor are they significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Lacking any further arguments, claims 1-5, 7-11, 13, and 15-23 are maintaining the 35 USC 101 rejection, as considered above in light of the amended claim elements. 
In response of the arguments filed August 15, 2022 on pages 21-37 regarding the 35 USC 103 rejection, specifically that the claimed invention is allowable over the cited prior art. Examiner agrees. The combination of elements is allowable over the cited prior art and as such the 35 USC 103 rejection has been withdrawn, as considered above in light of the amended claim elements. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Golden et al [2015/0081417];
Gladieux et al [7,302,674];
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689